PILGRIM BANK
EXECUTIVE AND DIRECTOR DEFERRED COMPENSATION PLAN


ARTICLE I
PURPOSE
 
The purpose of this Executive and Director Deferred Compensation Plan (the
“Plan”) is for Pilgrim Bank (the “Bank”) to provide current tax planning
opportunities as well as supplemental funds for retirement for directors and
certain key members of its management with deferred compensation.  The Plan
shall be effective June 1, 2015.  The Plan is intended to comply with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations promulgated thereunder.  The Plan is also intended to qualify as a
“top hat” plan for purposes of the Employee Retirement Income Security Act of
1974, as amended.
 
ARTICLE II
DEFINITIONS
 
For the purposes of this Plan, the following terms may have the meanings
indicated, unless the context clearly indicates otherwise:
 
Account.  “Account” means the account maintained under the Plan by the Bank in
the Participant’s name.
 
Account Balance.  “Account Balance” means the balance of the Participant’s
Account as of the applicable distribution date.
 
Bank.  “Bank” means Pilgrim Bank, or any successor to the business thereof, and
any affiliated or subsidiary corporations designated by the Board.
 
Base Salary.  “Base Salary” means the Participant’s annual base salary rate, as
established by the Bank.
 
Beneficiary.  “Beneficiary” means the person or persons (and their heirs)
designated as Beneficiary by the Participant to whom the deceased Participant’s
benefits are payable.  If no Beneficiary is so designated, then the
Participant’s spouse, if living, will be deemed the Beneficiary.  If the
Participant’s spouse is not living, then the children of the Participant will be
deemed the Beneficiaries and will take on a per stirpes basis.  If there are no
living children, then the estate of the Participant will be deemed the
Beneficiary.
 
Board.  “Board” means the Board of Directors of the Bank and the Company.
 
Bonus.  “Bonus” means the additional cash remuneration payable to a Participant
annually pursuant to the Bank’s performance compensation program or any other
plan, program or arrangement under which the Bank pays an amount of cash
remuneration to a Participant above, or in addition to, Participant’s Base
Salary.
 
Change in Control. “Change in Control” shall mean (a) a change in the ownership
of the Bank, (b) a change in the effective control of the Bank, or (c) a change
in the ownership of a substantial portion of the assets of the Bank as defined
in accordance with Code Section 409A.  For purposes of this definition, the term
“Bank” shall be defined to include the Company or any successor thereto.
 


 
 

--------------------------------------------------------------------------------

 

 
(a)           A change in the ownership of a corporation occurs on the date that
any one person, or more than one person acting as a group (as defined in
Treasury Regulation 1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the
Bank that, together with stock held by such person or group, constitutes more
than 50 percent of the total fair market value or total voting power of the
stock of such corporation.
 
(b)           A change in the effective control of the Bank occurs on the date
that either (i) any one person, or more than one person acting as a group (as
defined in Treasury Regulation 1.409A-3(i)(5)(vi)(D)) acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Bank possessing 30 percent or
more of the total voting power of the stock of the Bank, or (ii) a majority of
the members of the Board is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board prior to the date of the appointment or election, provided that this
subsection “(ii)” is inapplicable where a majority shareholder of the Bank is
another corporation.
 
(c)           A change in a substantial portion of the Bank’s assets occurs on
the date that any one person or more than one person acting as a group (as
defined in Treasury Regulation 1.409A-3(i)(5)(vii)(C)) acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Bank that have a total gross fair market
value equal to or more than 40 percent of the total gross fair market value of
(i) all of the assets of the Bank, or (ii) the value of the assets being
disposed of, either of which is determined without regard to any liabilities
associated with such assets.  For all purposes hereunder, the definition of
Change in Control shall be construed to be consistent with the requirements of
Treasury Regulation 1.409A-3(i)(5), except to the extent that such regulations
are superseded by subsequent guidance.
 
Code.  “Code” means the Internal Revenue Code of 1986, as amended.
 
Committee.  “Committee” means the Committee appointed to administer the Plan
pursuant to Section 6.1 below.
 
Company.  “Company” means Pilgrim Bancshares, Inc., the stock holding company of
the Bank, or any successor.
 
Deferral Contribution.  “Deferral Contribution” means the amount of Base Salary,
Bonus and/or Director Fees a Participant elects to defer under Article IV of the
Plan.
 
Director Fees.  “Director Fees” means the annual and periodic fees paid to the
Participant for services rendered on the Board or any Board committee.
 
Disability.  “Disability” means the Participant:
 
(a)           is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death, or last for a continuous period of not less than 12
months; or
 
(b)           by reason of any medically determinable physical or mental
impairment which can be expected to result in death, or last for a continuous
period of not less than 12 months, is receiving income replacement benefits for
a period of not less than three months under an accident and health plan
covering employees of the Participant’s employer.
 
-2-


 
 

--------------------------------------------------------------------------------

 

(c)           is determined to be disabled by the Social Security
Administration.
 
Election Form.  “Election Form” means the election form attached to this Plan as
Exhibit A and incorporated herein by reference.
 
Participant.  “Participant” means an executive officer who is designated by the
Board to participate in the Plan or any member of the Board who also completes
an Election Form.
 
Plan Year.  “Plan Year” means the period from January 1 to December 31.
 
Separation from Service.  “Separation from Service” or “Separates from Service”
means the Participant’s retirement or any other termination of employment or
service with the Bank within the meaning of Code Section 409A.  No Separation
from Service shall be deemed to occur due to military leave, sick leave or other
bona fide leave of absence if the period of such leave does not exceed six (6)
months or, if longer, so long as the Participant’s right to reemployment is
provided by law or contract.  If the leave exceeds six (6) months and the
Participant’s right to reemployment is not provided by law or by contract, then
the Participant shall have a Separation from Service on the first date
immediately following such six-month period.
 
Whether a Separation from Service has occurred is determined based on whether
the facts and circumstances indicate that the Bank and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the employee would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to an amount less than 50% of the average level of bona
fide services performed over the immediately preceding 36 months (or such lesser
period of time in which the Participant performed services for the Bank).  The
determination of whether a Participant has had a Separation from Service shall
be made by applying the presumptions set forth in the Treasury Regulations under
Code Section 409A.
 
Unforeseeable Emergency.  “Unforeseeable Emergency” means a severe hardship to
the Participant resulting from:
 
(a)           an illness or accident of –
 
(i) the Participant,
 
(ii) the Participant’s spouse, or
 
(iii) the Participant’s “dependent” (as defined in Code Section 152(a));
 
(b)           loss of the Participant’s property due to casualty; or
 
(c)           other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the Participant’s control.  The term
“Unforeseeable Emergency” shall be construed consistent with Code Section 409A
and the Treasury Regulations and other guidance issued thereunder.
 
-3-



 
 

--------------------------------------------------------------------------------

 



 
ARTICLE III
ELIGIBILITY AND VESTING
 
3.1           Eligibility.  The Plan is available to members of the Board and a
select group of management and/or highly compensated employees of the Bank,
determined from time to time by the Committee.  Each director or employee who is
eligible to participate in the Plan shall enroll in the Plan by completing the
Election Form.  A director or eligible employee’s participation in the Plan
shall commence as of the date specified in the Election Form.
 
3.2           Vesting.  Each Participant shall be 100% vested in his or her
Account Balance.
 
ARTICLE IV
DEFERRAL CONTRIBUTIONS AND ACCOUNT
 


4.1           Initial Deferral Election.  Each Participant shall have the right
to elect to defer a fixed percentage of the Base Salary, Bonus, and/or Director
Fees to which the Participant would otherwise be entitled, with such Deferral
Contribution to be deferred and paid at the times and in the manner herein
stated.  Each new Participant electing to make a Deferral Contribution shall
execute and deliver to the Bank the Election Form.  Such election shall be
applicable only to Base Salary, Bonus and/or Director Fees earned for services
rendered after the date of such election.


4.2           Changes to Deferral Election.  Each Participant’s Deferral
Contribution shall continue in effect until revoked, provided, however, that
every election to defer Base Salary, Bonus and/or Director Fees shall be
irrevocable as to Base Salary, Bonus and Director Fees earned for services
performed prior to the date of such revocation.  Changes or revocation of the
Participant’s Deferral Contribution shall made in writing in the form of Notice
of Adjustment of Deferral Contribution attached hereto as Exhibit B, which shall
be effective upon the January 1st of the year stated therein, provided this form
is executed and delivered to the Bank by December 15th of the previous calendar
year.


4.3           Account.  The Bank shall maintain for each Participant an Account
to which the Participant’s Deferral Contributions shall be credited thereto as
of the last day of the month during which the Base Salary, Bonus or Director
Fees (as applicable) would have been paid to the Participant, if not deferred.
 
4.4           Earnings or Investment.  As of the last day of the Plan Year, the
Bank shall credit each Participant’s Account with interest equal to a rate
established by the Committee on the first day of the Plan Year, compounded
annually.  The interest rate for the initial Plan Year shall be based on the
Five Year Treasury Note (as reported by the U.S Department of the Treasury),
plus 100 basis points, and shall adjust annually as of the first business day of
each Plan Year thereafter.  In lieu of the foregoing, the Participant shall have
right to invest his or her Account Balance in an alternative investment option
made available by the Committee.
 
4.5           Unsecured Creditor.  The Participant’s interest in his or her
Account is limited to the right to receive payments under the Plan, and the
Participant’s position is that of a general unsecured creditor of the Bank.
 


-4-


 
 

--------------------------------------------------------------------------------

 


 
ARTICLE V
DISTRIBUTION OF BENEFITS
 
5.1           Distribution of Account Balance.  The Participant’s Account
Balance shall be distributed to the Participant in accordance with this Article
V, and shall commence or be paid within 30 days following the event that
triggers distribution, provided, however that if a Participant is a “specified
employee” (i.e., a “key employee” of a publicly traded company within the
meaning of Code Section 409A and the final regulations issued thereunder) and
payment of the Account Balance is triggered due to the Participant’s Separation
from Service (other than due to Disability or death), then solely to the extent
necessary to avoid penalties under Code Section 409A, no payment shall be made
during the first six (6) months following the Participant’s Separation from
Service.  Rather, any payment which would otherwise be paid to the Participant
during such period shall be accumulated and paid to the Participant in a lump
sum on the first day of the seventh month following such Separation from
Service.  All subsequent payments of the Participant’s Account Balance shall be
paid in the manner specified in the Plan.  All distributions under the Plan
shall be made in cash.
 
5.2           Election of Time and Form of Distribution.
 
(a)           Time of Payment.  Subject to Section 5.1, the Participant may
elect for the payment of his or her Account Balance to be triggered upon either:
(i) the Participant’s Separation from Service; or (ii) a specified date by
completing the Election Form.  If the Participant does not designate a time of
payment pursuant to this Section 5.2(a), then the distribution of the
Participant’s Account Balance shall be triggered upon his or her Separation from
Service.
 
(b)           Form of Payment.  Subject to Section 5.1, the Participant may
elect for his or her Account Balance be distributed following his or her
Separation from Service or specified date in either a lump sum or equal monthly
installments over a designated period by completing the Election Form.   If the
Participant does not designate the manner in which his or her Account Balance
will be paid, the Account Balance shall be distributed to the Participant in a
lump sum.
 
5.3           Death, Disability and Change in Control.  In the event of the
earlier of: (i) the Participant’s death; (ii) the Participant’s Disability or
(iii) a Change in Control prior to the Participant’s Separation from Service or
specified date elected by the Participant pursuant to Section 5.2, the
Participant (or the Participant’s Beneficiary) shall be paid his or her Account
Balance in a lump sum within 30 days thereafter.
 
5.4           Hardship Distributions.  Upon a finding that the Participant has
suffered an Unforeseeable Emergency, the Committee may, in its sole discretion,
make distributions from the Participant’s Account prior to the time specified
for payment of benefits under the Plan.  The amount of such distribution shall
be limited to the amount necessary to satisfy the Unforeseeable Emergency, plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution.  The amounts necessary to satisfy the Unforeseeable Emergency will
be determined after taking into account the extent to which the hardship is, or
can be, relieved through reimbursement or compensation by insurance or
otherwise, or by liquidation of the Participant’s assets, to the extent that the
asset liquidation would not itself cause severe financial hardships.  If a
hardship distribution is approved, it shall be paid in a lump-sum within 30 days
following the Unforeseeable Emergency event which triggers payment, and the
Participant’s Account Balance shall be reduced by an amount equal to the
hardship distribution.
 
-5-


 
 

--------------------------------------------------------------------------------

 

5.5           Modification of Time and Form of Payment of Account Balance.  In
the event a Participant desires to modify the time or form of payment of his or
her Account Balance, the Participant may do so on a written form provided by the
Bank, provided that:
 
(a)           the subsequent election shall not be effective for at least 12
months after the date on which the subsequent election is made;
 
(b)           except for payments upon the Participant’s death, Disability, the
first of a stream of payments for which the subsequent election is made shall be
deferred for a period of not less than five (5) years from the date on which
such payment would otherwise have been made; and
 
(c)           for payments scheduled to be made on a specified date or to
commence under a fixed schedule, the subsequent election must be made at least
12 months before the date of the first scheduled payment.
 
5.6           Code Section 409A.  The Plan shall be interpreted to comply with
or be exempt from Code Section 409A, and all provisions of the Plan shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A.  Each payment that is payable pursuant to
this Plan is intended to constitute a “separate payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii).
 
ARTICLE VI
ADMINISTRATION
 
6.1           Committee; Duties.  This Plan shall be administered by the
Committee, which, unless otherwise provided by the Board, shall be the Benefits
Committee.  The Committee shall have the authority to make, amend, interpret,
and enforce all appropriate rules and regulations for the administration of this
Plan and decide or resolve any and all questions, including interpretations of
this Plan, as may arise in connection with the Plan.  A majority vote of the
Committee members shall control any decision.
 
6.2           Agents.  The Committee may, from time to time, employ other agents
and delegate to them such administrative duties as it sees fit, and may from
time to time consult with counsel who may be counsel to the Bank.
 
6.3           Binding Effect of Decisions.  The decision or action of the
Committee in respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules of
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having any interest in the Plan.
 
6.4           Indemnity of Committee.  The Bank shall indemnify and hold
harmless the members of the Committee against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
this Plan, except in the case of gross negligence or willful misconduct.
 
ARTICLE VII
CLAIMS PROCEDURE
 
7.1           Claim.  Any person claiming a benefit, requesting an
interpretation or ruling under the Plan, or requesting information under the
Plan shall present the request in writing to the Committee, which shall respond
in writing within 30 days.
 
-6-


 
 

--------------------------------------------------------------------------------

 

7.2           Denial of Claim.  If the claim or request is denied, the written
notice of denial shall state:
 
(a)           The reasons for denial, with specific reference to the Plan
provisions on which the denial is based.
 
(b)           A description of any additional material or information required
and an explanation of why it is necessary.
 
(c)           An explanation of the Plan’s claim review procedure.
 
7.3           Review of Claim.  Any person whose claim or request is denied or
who has not received a response within 30 days may request review by notice
given in writing to the Committee.  The claim or request shall be reviewed by
the Committee who may, but shall not be required to, grant the claimant a
hearing.  On review, the claimant may have representation, examine pertinent
documents, and submit issues and comments in writing.
 
7.4           Final Decision.  The decision on review shall normally be made
within 60 days.  If an extension of time is required for a hearing or other
special circumstances, the claimant shall be notified and the time limit shall
be 120 days.  The decision shall be in writing and shall state the reasons and
the relevant Plan provisions.
 
7.5           Arbitration. If a claimant continues to dispute the benefit denial
based upon completed performance of this Plan or the meaning and effect of the
terms and conditions thereof, then the claimant may submit the dispute to
mediation, administered by the American Arbitration Association (“AAA”) (or a
mediator selected by the parties) in accordance with the AAA’s Commercial
Mediation Rules.  If mediation is not successful in resolving the dispute, it
shall be settled by arbitration administered by the AAA under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof.
 
ARTICLE VIII
AMENDMENT AND TERMINATION OF PLAN
 
8.1           Amendment.  Notwithstanding anything herein contained to the
contrary, the Board reserves the exclusive right to freeze or to amend the Plan
at any time, provided that no amendment to the Plan shall be effective to
decrease or to restrict the amount accrued to the date of such amendment.
 
8.2           Complete Termination.  Subject to the requirements of Code Section
409A, in the event of complete termination of the Plan, the Plan shall cease to
operate and the Bank shall pay out to the Participant his or her entire Account
Balance as of the date of termination of the Plan.   Such complete termination
of the Plan shall occur only under the following circumstances and conditions:
 
(a)           The Board may terminate the Plan within 12 months of a corporate
dissolution taxed under Code Section 331, or with approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under
the Plan are included in the Participant’s gross income in the latest of: (i)
the calendar year in which the Plan terminates; (ii) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture; or (iii)
the first calendar year in which the payment is administratively practicable.
 
(b)           The Board may terminate the Plan by irrevocable action within the
30 days preceding, or 12 months following, a Change in Control, provided that
the Plan shall only be treated as terminated if all substantially similar
arrangements sponsored by the Bank are terminated so that the Participant and
all participants under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within 12 months of the date of the irrevocable termination of the
arrangements.  For these purposes, “Change in Control” shall be defined in
accordance with the Treasury Regulations under Code Section 409A.
 
-7-


 
 

--------------------------------------------------------------------------------

 

(c)           The Board may terminate the Plan provided that: (i) the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Bank, (ii) all arrangements sponsored by the Bank that
would be aggregated with this Plan under Treasury Regulations Section
1.409A-1(c) if the Participant covered by this Plan was also covered by any of
those other arrangements are also terminated; (iii) no payments other than
payments that would be payable under the terms of the arrangement if the
termination had not occurred are made within 12 months of the termination of the
arrangement; (iv) all payments are made within 24 months of the termination of
the arrangements; and (v) the Bank does not adopt a new arrangement that would
be aggregated with any terminated arrangement under Treasury Regulations Section
1.409A-1(c) if the Participant participated in both arrangements, at any time
within three years following the date of termination of the arrangement.
 
ARTICLE IX
MISCELLANEOUS
 
9.1           Unfunded Plan.  This Plan is intended to be an unfunded plan
maintained primarily to provide deferred compensation benefits for members of
the Board and a select group of management or highly compensated
employees.  This Plan is not intended to create an investment contract, but to
provide tax planning opportunities and retirement benefits to eligible
individuals who have elected to participate in the Plan.  Participants are
members of the Board and select members of management who, by virtue of their
position, are uniquely informed as to the Bank’s operations and have the ability
to materially affect the Bank’s profitability and operations.
 
9.2           Trust Fund.  The Bank shall be responsible for the payment of all
benefits provided under the Plan.  At its discretion, the Bank may establish one
or more rabbi trusts, with such trustees as the Board may approve, for the
purpose of providing for the payment of such benefits.  Such rabbi trust or
trusts may be irrevocable, but the assets thereof shall be subject to the claims
of the Bank’s creditors.  To the extent any benefits provided under the Plan are
actually paid from any such trust, the Bank shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Bank.
 
9.3           Payment to Participant, Legal Representative or Beneficiary.  Any
payment to any Participant or the legal representative, Beneficiary, or to any
guardian or committee appointed for such Participant or Beneficiary in
accordance with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims hereunder against the Bank, which may require the
Participant, legal representative, Beneficiary, guardian or committee, as a
condition precedent to such payment, to execute a receipt and release thereof in
such form as shall be determined by the Bank.
 
9.4           Nonassignability.  Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, hypothecate or convey
in advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are, expressly declared to be
unassignable and nontransferable.  No part of the amounts payable shall, prior
to actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.
 
-8-


 
 

--------------------------------------------------------------------------------

 

9.5           Validity.  In case any provision of this Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal and invalid provision had never been inserted herein.
 
9.6           Notice.  Any notice or filing required or permitted to be given to
the Committee under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to any member of the
Committee or the Secretary of the Bank.  Such notice shall be deemed given as of
the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark on the receipt for registration or certification.
 
9.7           Successors.  The provisions of this Plan shall bind and inure to
the benefit of the Bank and its successors and assigns.  The term “successors”
as used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of the Bank, and successors of any
such corporation or other business entity.
 
9.8           Payment of Employment and Code Section 409A Taxes.  Any
distribution under this Plan shall be reduced by the amount of any taxes
required to be withheld from such distribution.  This Plan shall permit the
acceleration of the time or schedule of a payment to pay employment related
taxes as permitted under Treasury Regulation Section 1.409A-3(j) or to pay any
taxes that may become due at any time that the arrangement fails to meet the
requirements of Code Section 409A and the regulations and other guidance
promulgated thereunder.  In the latter case, such payments shall not exceed the
amount required to be included in income as the result of the failure to comply
with the requirements of Code Section 409A.
 
9.9           Acceleration of Payments.  Except as specifically permitted herein
or in other sections of this Plan, no acceleration of the time or schedule of
any payment may be made hereunder.  Notwithstanding the foregoing, payments may
be accelerated hereunder by the Bank, in accordance with the provisions of
Treasury Regulation Section 1.409A-3(j)(4) and any subsequent guidance issued by
the United States Department of the Treasury.  Accordingly, payments may be
accelerated, in accordance with requirements and conditions of the Treasury
Regulations (or subsequent guidance) in the following circumstances: (i) as a
result of certain domestic relations orders; (ii) in compliance with ethics
agreements with the federal government; (iii) in compliance with ethics laws or
conflicts of interest laws; (iv) in limited cash-outs (but not in excess of the
limit under Code Section 402(g)(1)(B)); (v) to apply certain offsets in
satisfaction of a debt of the Participant to the Bank; (vi) in satisfaction of
certain bona fide disputes between the Participant and the Bank; or (vii) for
any other purpose set forth in the Treasury Regulations and subsequent guidance.
 
9.10           12 U.S.C. § 1828(k).  Any payments made to the Participant
pursuant to this Plan or otherwise are subject to and conditioned upon
compliance with 12 U.S.C. § 1828(k) and 12 C.F.R. Part 359 Golden Parachute and
Indemnification Payments or any other rules and regulations promulgated
thereunder.


9.11           Governing Law. The Plan is established under, and will be
construed according to, the laws of the Commonwealth of Massachusetts, to the
extent such laws are not preempted by the ERISA or the Code and regulations
published thereunder.


 
[Signature Page to Follow]
 
-9-

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Bank, acting through its authorized officer, has adopted
this Plan.




PILGRIM BANK






June 1,
2015                                                                                 
        By: /s/ Francis E. Campbell
Date                                                                           


-10-
    
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A


PILGRIM BANK
EXECUTIVE AND DIRECTOR DEFERRED COMPENSATION PLAN
ELECTION FORM


Instructions:  Use this form to elect to defer receipt of Base Salary, Bonus
and/or Director Fees that are ordinarily payable to you during the year as such
compensation is earned, and to designate how you wish to receive your benefits
from the Pilgrim Bank Executive and Director Deferred Compensation Plan (the
“Plan”).


Individuals who first participate in the Plan during a Plan year must complete
this form within 30 days after the date that he or she became eligible to
participate in the Plan.


Any capitalized terms used in this Election Form but not otherwise defined
herein shall have the meanings set forth in the Plan.


Participant
Name:                                                                                                                                          


 
Date of Participation:




PART I:                      DEFERRAL CONTRIBUTION


Employees (Complete this Section):


I hereby elect to make an irrevocable election to defer the receipt of Base
Salary and Bonus earned following the date of this Election Form as follows:


 
_____ % of my Base Salary



                _____ % of my Bonus*


I understand that my election to defer receipt of Base Salary and/or Bonus shall
continue for subsequent years in accordance with this Election Form until such
time a I submit a “Notice of Adjustment of Deferral Contribution (Exhibit B
hereto) to the Committee at least 15 days prior to January 1 of any Plan
Year.  Such adjustment will only take effect January 1 of the calendar year
following the year in which such notice is executed.


*For the 2015 Plan Year, an election to defer a Bonus (which is not considered
performance-based compensation as defined under Code Section 409A) that is
earned based on the Participant’s services during 2015 (even if paid in 2016)
will be applied to no more than an amount equal to the total amount of the Bonus
multiplied by a fraction, the numerator of which is the number of days remaining
during the 2015 calendar year commencing on the effective date of this Election
Form and the denominator of which is 365.


For the 2015 Plan Year, an election to defer a Bonus (which is considered
performance-based compensation as defined under Code Section 409A) that is
earned based on the Participant’s services during 2015 (even if paid in 2016)
will be applied to 100% of the Bonus if made on or before June 30, 2015,
provided that the Participant performs services to the Bank continuously during
the 2015 calendar year and the election to defer the Bonus is made before the
Bonus has become readily ascertainable (i.e., it is substantially certain that
the performance requirement(s) related to the Bonus will be met).
 
 


 
 

--------------------------------------------------------------------------------

 

Directors (complete this section):


I hereby elect to make an irrevocable election to defer the receipt of Director
Fees (which includes both board and committee fees) earned following the date of
this Election Form as follows:


 
_____ % of my Director Fees



I understand that my election to defer receipt of Director Fees shall continue
for subsequent years in accordance with this Election Form until such time a I
submit a “Notice of Adjustment of Deferral Contribution (Exhibit B hereto) to
the Committee at least 15 days prior to January 1 of any Plan Year.  Such
adjustment will only take effect January 1 of the calendar year following the
year in which such notice is executed.


PART II:                      DISTRIBUTION ELECTIONS (Executives and Directors
to Complete)


Except as provided in Section 5.3 of the Plan, I understand and agree that my
Account Balance shall be paid at the time and in the manner that I select below,
and that such election shall be irrevocable, unless it is modified in accordance
with Section 5.5 of the Plan.  I also understand and agree that if I fail to
select a time and form of benefit payment, I will be deemed to have elected for
my Account Balance to be distributed in a lump sum within 30 days after my
Separation from Service for purposes of Section 5.2 of the Plan.


Please Select either (A) or (B) below:


r  
(A)                   Separation from Service Election

 
Pursuant to Section 5.2 of the Plan, in the event of my Separation from Service,
I hereby elect to receive my Account Balance in the following form: (check one):


_____           lump sum distribution


_____           substantially equal monthly installments over a period of ____
years


r  
(B)        Specified Date Election

 
Pursuant to Section 5.2 of the Plan, I hereby elect to receive (or begin to
receive) my Account Balance on ______________ (enter month, day and year).


Further, I hereby elect to receive my Account Balance in the following form
(check one):


_____           lump sum distribution


_____           substantially equal monthly installments over a period of ____
years


[Signature Page to Follow]
 
-2-

 
 
 

--------------------------------------------------------------------------------

 





           I understand that I am entitled to review or obtain a copy of the
Plan, at any time, and may do so by contacting the Committee.


This Election Form shall become effective upon execution (below) by both the
Participant and a duly authorized officer of the Bank.


Dated this ___________ day of ________________, 20__.








(Bank’s duly authorized
officer)                                                                                     Participant’s
Signature


 
-3-

 
 

--------------------------------------------------------------------------------

 

PILGRIM BANK
EXECUTIVE AND DIRECTOR DEFERRED COMPENSATION PLAN
ELECTION FORM




PART III:                      BENEFICIARY DESIGNATION


In accordance with the terms of the Plan, I hereby designate the following
Beneficiary(ies) to receive any death benefits under the Agreement:
 
PRIMARY BENEFICIARY:
 
Name:_________________________________                                                                                     %
of Benefit:___________________
 
Name:_________________________________                                                                                     %
of Benefit:___________________
 
Name:_________________________________                                                                                     %
of Benefit:___________________




SECONDARY BENEFICIARY (if all Primary Beneficiaries pre-decease the
Participant):


 
Name:_________________________________                                                                                     %
of Benefit:___________________
 
Name:_________________________________                                                                                     %
of Benefit:___________________
 
Name:_________________________________                                                                                     %
of Benefit:___________________


This Beneficiary Designation hereby revokes any prior Beneficiary Designation
which may have been in effect and this Beneficiary Designation is revocable.
 


 



                                                                   
Date                                                                           Participant’s
Signature




-4-


 
 

--------------------------------------------------------------------------------

 

Exhibit B


PILGRIM BANK
EXECUTIVE AND DIRECTOR DEFERRED COMPENSATION PLAN
NOTICE OF ADJUSTMENT OF DEFERRAL CONTRIBUTION


The undersigned Participant of the Pilgrim Bank Executive and Director Deferred
Compensation Plan (the “Plan”) does hereby adjust the deferral of his or her
Base Salary, Bonus and/or Director Fees under the Plan.  The undersigned
Participant acknowledges that this election is only revocable with respect to
compensation earned for services in the subsequent calendar year following the
date of this notice.


Any capitalized terms used in this form but not otherwise defined herein shall
have the meanings set forth in the Plan.


Adjustment of Deferral Contribution to take effect as of January 1, 20__


Employees (Complete this Section):


I hereby elect to make an irrevocable election to defer the receipt of Base
Salary and/or Bonus earned following the date of this Election Form as follows
(to discontinue deferral, enter “0”):


_____ % of my Base Salary


_____ % of my Bonus


Directors (Complete this Section):


I hereby elect to make an irrevocable election to defer the receipt of Director
Fees earned following the date of this Election Form as follows (to discontinue
deferral, enter “0”):


_____ % of my Director Fees




Dated this ___________ day of ________________, 20__.








(Bank’s duly authorized
officer)                                                                                     Participant’s
Signature





